MORGAN, P.J.
(concurring):
The plaintiffs-appellants in these cases base their claim for reversal on a single assignment of error, namely, the refusal of the-court to give the following charge before argument, as requested by plaintiffs-appellants:
“I says to you that under the laws of Ohio it is unlawful to sett meat which is unwholesome or diseased; and if you find that the-defendant sold meat to Ben Sanguedolce which was unwholesome- or diseased by reason of the Dresence of trichinae, that was negligence as a matter of law. * * - *”
*262The above requested charge, in my opinion, is ambiguous. It may mean that it leaves to the jury as a question of fact to determine whether trichinae were present in the meat and whether their presence rendered the meat unwholesome and diseased. On the other hand, the jury may well have understood the charge to mean, liad it been given, that if the meat contained trichinae, to any extent, it would be unwholesome and diseased, as a matter of law; that the court was submitting to the jury only the question of fact whether there were any trichinae in the meat.
It is my opinion that it would have been error for the court to charge that the mere presence of trichinae in meat rendered it unwholesome and diseased as a matter of law and it equally would have been error for the court to give a charge which was so ambiguous that the jury might have so understood it. But whether it would have been error so to charge or not, the fact remains that a charge, which when read in one way tells the jury that the question is one of law, and when read in another, tells the jury that the question is one of fact for it to decide, is ambiguous and is therefore' properly refused.
Furthermore, however read, the requested charge is not in accord with the theory on which these cases were tried. The gravamen of the claim of the plaintiffs in these cases is not just that there were trichinae in the meat but rather that they were present in the meat in such a condition and to such an extent that by eating the meat one would likely acquire the disease of trichinosis.
The petitions were prepared in accord with this view. They allege that “said pork so sold by the defendant was diseased and unfit for human use or consumption in this, to-wit: that it contained the larvae of trichinosis and was likely to cause said disease of trichinosis in any person eating thereof.”
Likewise, in the brief filed by pla.intiffs appellants in this court, it is stated:
“If the meat was filled with trichinae parasites, which were likely to poison the person eating the meat, its sale would violate the Ohio law, and would be negligence as a matter of law.”
In the special charge requested by plaintiifs-appellants before argument, the element that the presence of trichinae in the meat “was likely to cause said disease of trichinosis in any person eating -thereof” as alleged in the petitions, and that “the meat was filled with trichinae parasites which were likely to poison the person eating the meat” was not included. The charge as requested was incomnlete and would have tended, if given, to confuse the jury.
The plaintiffs-appellants have no fault to find with the general charge of the court. We deem it right that in judging the correctness of a snecial charge the refusal of which is the nniw <wrnr claimed by plaintiifs-appellants, the charge should be a “clear, con*263cise or complete proposition of law in concrete form applicable to the issues in this case,” and also, that the charge should not be such as “would tend to confuse and mislead rather than aid and instruct the jury.” See Scott v Hy-grade Food Products Corporation, 131 Oh St 225.
Inasmuch as the requested charge does not meet these tests, it was not error for the court to refuse to give it.